DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/06/2019 and 04/28/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1-9, and 11-24 are objected to because of the following informalities: 
Claims 1-7, 9, and 11-24 all recite “each fence panel” after “a plurality of fence panels” has been previously recited in the claims. Each use of “each fence panel” should be corrected to read - - each said fence panel - - for clarification purposes.
Claim 1 recites the following: 
“bottom edge, left side edge, and right side edge” in line 12. This should be corrected to read - - the bottom edge, the left edge, and the right edge - - for clarification purposes.
“a second panel” in lines 21-22. This should be corrected to read - - the second panel - - for clarification purposes.
Claim 4 recites: “each barrier member” in line 2. This should be corrected to read - - each of the barrier members - - for clarification purposes.
Claim 8 recites: “a second helical hinge” in line 6. This should be corrected to read - - the second helical hinge - - for clarification purposes.
Claim 11 recites the following: 
“each horizontal barrier member” in line 8. This should be corrected to read - - each of the horizontal barrier members - - for clarification purposes.
“right edge” in line 16. This should be corrected to read - - a right edge - - for clarification purposes.
“a the first hinge” in line 25. This should be corrected to read - - the first hinge - - for clarification purposes.
“a second said panel” in lines 25-26. This should be corrected to read - - said second panel - - for clarification purposes.
Claim 13 recites the following: 
“each horizontal barrier member” in line 2. This should be corrected to read - - each of the horizontal barrier members - - for clarification purposes.
“each of vertical barrier members” in lines 2-3. This should be corrected to read - - each of the vertical barrier members - - for clarification purposes. 
Claim 17 recites: “the right-most barrier member” in line 3. This should be corrected to read - - the right-most vertical barrier member - - for clarification purposes.
Claim 18 recites the following limitations: 

“a second panel” in line 32. This should be corrected to read - - said second panel - - for clarification purposes. 
“a second helical hinge” in line 36. This should be corrected to read - - the second helical hinge - - for clarification purposes.
Claim 19 recites: “each horizontal barrier member” in line 2. This should be corrected to read - - each of the horizontal barrier members - - for clarification purposes. 
Claim 22 recites: “each uppermost horizontal barrier member, lowermost horizontal barrier member, left-most vertical barrier member, and right-most vertical barrier member” in lines 4-5. This should be corrected to read - - each of the uppermost horizontal barrier members, the lowermost horizontal barrier members, the left-most vertical barrier members, and the right-most vertical barrier members - - for clarification purposes.
Claim 24 recites the following: 
“a first panel” in line 2. This should be corrected to read - - said first panel - - for clarification purposes.
“a second panel” in line 2. This should be corrected to read - - said second panel - - for clarification purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 is dependent from a following claim (claim 20) rather than a previously set forth claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1422362 A2 (Lucchesi) in view of US 20140203233 A1 (Larsen).
Regarding claim 1, Lucchesi discloses a modular fence system (see Fig. 1), comprising: a plurality of fence panels (ref. 2 and ref. 2’), each fence panel having: a left side edge (left side edge is indicated by the left most vertical member (ref. 4’) on fence panel 2, also hinge 1 is attached to the left side edge) and an opposed right side edge (right side edge is indicated by 

However, Larsen does teach a top edge and an opposed bottom edge; the top edge and bottom edge defining a periphery (see annotated Figure 21 below), a plurality of barrier members residing within the periphery (the plurality of barrier members can be seen within the periphery in annotated Figure 21 below).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lucchesi such that it comprises an uppermost horizontal barrier member defining a top edge to the 8panel, a lowermost horizontal barrier member defining a bottom edge to the panel (unlike the overhanging vertical barrier members disclosed by Lucchesi), and a plurality of barrier members residing within the periphery in order to prevent injury to individuals using the fence panels due to overhanging pieces of wire, as well as to provide an aesthetically pleasing fence panel with a plurality of evenly spaced horizontal and vertical members within the periphery.

    PNG
    media_image1.png
    869
    1010
    media_image1.png
    Greyscale

Figure 1. Annotate Figure 21.
Regarding claim 2, Lucchesi discloses the modular fence system further includes a strengthening feature (See annotated Figure 1 below), the strengthening feature integral with a plurality of the barrier members (see attached Specification Translation paragraph [0005]) and the strengthening feature resides outside the single plane (the strengthening feature can be seen in Fig. 1 as being outside the plane of the horizontal and vertical barrier members).
Larsen teaches the top edge and the bottom edge (see annotated Figure 21 above) of each panel reside in a single plane (see annotated Figure 20 below).

    PNG
    media_image2.png
    719
    787
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 20.
Regarding claim 3, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) a first group of the barrier members (ref. 5) cross a plurality of the remaining members (ref. 4 and ref. 4’) of the barrier members (see Fig. 1).
Regarding claim 4, Lucchesi discloses barrier members (ref. 5) have a first end and a second end (which stop at the far most right vertical member and the far most left vertical member), and reside within the periphery of the left side edge and the right side edge (see Fig. 1).

Regarding claim 5, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) a first group of the barrier members (ref. 5) are generally horizontal and a plurality of the remaining members (ref. 4 and ref. 4’) of the barrier members are generally vertical (see Fig. 1).
Regarding claim 6, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) the generally horizontal barrier members are attached to a plurality of the generally vertical barrier members (see attached Specification Translation paragraph [0005]).
Regarding claim 7, Lucchesi discloses as to each panel the generally horizontal barrier members are attached to all of the generally vertical barrier members (see in Fig. 1 that each horizontal barrier member is attached to all of the vertical barrier members, also see attached Specification Translation paragraph [0005]).
Regarding claim 8, Lucchesi discloses a latch, the latch including: a rectilinear member (ref. 11); a latch pin (ref. 12) extending outboard of the rectilinear member in a first direction and configured to be removably encased with a second helical hinge (ref. 1’); a handle (ref. 14’); a ring (ref. 14) extending outboard of the rectilinear member in a second direction different than the first direction.
Regarding claim 9, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) the hinges (ref. 1 and ref. 1’) are each attached to a vertical barrier member (see Fig. 1).
Regarding claim 10, Lucchesi discloses left side edge (left side edge is indicated by the left most vertical member (ref. 4’) on fence panel 2, also hinge 1 is attached to the left side edge) and right side edge (right side edge is indicated by the right most vertical member (ref. 4’) on fence panel 2’, also hinge 1’ is attached to the right side edge) of each panel each define a side length, each edge being devoid of additional elements having the side length (see in Fig. 1 that the left and right side edge are both devoid of elements sharing the same side length, the hinges (ref. 1 and ref. 1’) are the elements on either side edge and are not as long as the side edge).
Larsen teaches the top edge and the bottom edge of each panel (see annotated Figure 21 above) each define a side length, each edge being devoid of additional elements having the side length (see in annotated Figure 21 above that the top edge and bottom edge of the panel does not have anything attached to it and are therefore devoid of additional elements sharing the same side length).
Regarding claim 11, Lucchesi discloses a modular fence system (see Fig. 1), comprising: a plurality of fence panels (ref. 2 and ref. 2’), each fence panel having: a first plurality of barrier members residing horizontally (ref. 5) in a parallel relationship to one another (see Fig. 1), a second plurality of barrier members residing vertically (ref. 4 and ref. 4’) in a parallel relationship to one another (see Fig. 1), each horizontal barrier member attached to a plurality of the vertical barrier members (see attached Specification Translation paragraph [0005]), the left-most vertical barrier member defining a left edge (left side edge is indicated by the left most vertical member (ref. 4’) on fence panel 2, also hinge 1 is attached to the left side edge) to the panel and further defining a first profile along its length (the profile is the outline of vertical 
But does not expressly disclose as claimed the uppermost horizontal barrier member defining a top edge to the 8panel, the lowermost horizontal barrier member defining a bottom edge to the panel.
However, Larsen does teach the uppermost horizontal barrier member defining a top edge to the 8panel, the lowermost horizontal barrier member defining a bottom edge to the panel (see annotated Figure 21 below).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lucchesi such that it comprises an uppermost horizontal barrier member defining a top edge to the 8panel and a 

    PNG
    media_image3.png
    996
    830
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 21. 
Regarding claim 12, Lucchesi discloses the modular fence system (see Fig. 1) further includes a first strengthening feature (See annotated Figure 1 below), the first strengthening feature integral with a plurality of the vertical barrier members (see attached Specification Translation paragraph [0005]) and the first strengthening feature resides outside the plane.
Larsen teaches the top edge and the bottom edge of each panel are parallel (see annotated Figure 21 above) and define between them a plane (the plane contains the horizontal and vertical barrier members, not including the strengthening features).

    PNG
    media_image4.png
    692
    1031
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.
Regarding claim 13, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) each horizontal barrier member (ref. 5) is attached to each of vertical barrier members (vertical barrier members are ref. 4 and ref. 4’, see attached Specification Translation paragraph [0005]).
Regarding claim 14, Lucchesi discloses the first strengthening feature located proximate to the top edge (see annotated Figure 1 above), but does not expressly disclose each panel further including a second strengthening feature, the second strengthening feature residing outside the plane, the second strengthening feature located proximate to the bottom edge.
However, Larsen does teach each panel further including a second strengthening feature (see annotated Figure 14 below), the second strengthening feature residing outside the plane, the second strengthening feature located proximate to the bottom edge (see in Fig. 14 that the second strengthening feature is located proximate the bottom edge of the panel, as well as the strengthening feature is located outside of the plane due to its shape).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lucchesi such that it comprises a second strengthening feature, the second strengthening feature residing outside the plane, the second strengthening feature located proximate to the bottom edge in order to increase the structural integrity of the fence panel by having one strengthening feature located at each horizontal edge of the panel, as well as creating an aesthetically pleasing symmetry within the fence panel by having one strengthening feature at the top edge, and a second at the bottom edge.

    PNG
    media_image5.png
    738
    1144
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 14.
Regarding claim 15, Lucchesi discloses the first (ref. 1) and second hinges (ref. 1’) of each panel are helical (the first and second hinge can move in a circular rotation due to bolt (ref. 11), and they can also move in the bolts longitudinal direction when the nut and bolt are loosened, therefore the first and second hinges can move in a helical pattern and are considered to be helical, having a helical orientation), are complementary (both hinges align to accept bolt (ref. 11) and both hinges pivot about the same bolt axis in order to have a helical orientation), are each attached to a vertical barrier member (see Fig. 1), and are each outboard of the panel (see Fig. 1).
Regarding claim 16, Lucchesi discloses the left edge (left side edge is indicated by the left most vertical member (ref. 4’) on fence panel 2, also hinge 1 is attached to the left side 
Larsen teaches the top edge and bottom edge of each panel (see annotated Figure 21 above) each define a side length, each of the edges being devoid of additional elements of said side length (see in annotated Figure 21 above that the top edge and bottom edge of the panel does not have anything attached to it and are therefore devoid of additional elements sharing the same side length).
Regarding claim 17, Lucchesi discloses the left-most vertical barrier member (left most vertical member is (ref. 4’) on fence panel 2), and the right-most barrier member (right most vertical member is (ref. 4’) on fence panel 2’) of each panel define a panel periphery, and the entireties of the other horizontal and vertical barrier members reside within the panel periphery (it can be seen from the sectional view of Fig. 1 that the left and right edge of the panels contain the entirety of the other horizontal and vertical barrier members there between).
Larsen teaches the uppermost horizontal barrier member and the lowermost horizontal barrier member (see annotated Figure 21 above) of each panel define a panel periphery, and the entireties of the other horizontal and vertical barrier members reside within the panel periphery (since the combination of Lucchesi and Larsen provides a top and bottom edge with a 
Regarding claim 18, Lucchesi discloses a modular fence system (see Fig. 1), comprising: a plurality of fence panels (ref. 2 and ref. 2’), each fence panel identical (see Fig. 1), each fence panel having: a first plurality of barrier members (ref. 5) being identical, being rectilinear, 10and residing horizontally in parallel spaced-apart relationship to one another, a second plurality of barrier members (ref. 4 and 4’) residing vertically in parallel spaced-apart relationship to one another, each horizontal barrier member attached to a plurality of vertical barrier members (see attached Specification Translation paragraph [0005]), the left-most vertical barrier member (left most vertical member is (ref. 4’) on fence panel 2), and the right-most vertical barrier member (right most vertical member is (ref. 4’) on fence panel 2’) together defining the periphery of the fence panel, the left-most vertical barrier member defining a first profile (the profile is the outline of the vertical member 4’) along its length and the right-most vertical barrier member defining a second profile (the profile is the outline of the vertical member 4’) along its length, the second profile being complementary to the first profile (the outlines are identical and therefore complementary), whereby the left edge of a first panel may be disposed in side-by-side relationship along its length to the right edge of a second panel along its length (see Fig. 1), a first vertical barrier member (indicated by ref. 4’ on fence panel 2, in Fig. 1) and a second vertical barrier member (indicated by ref. 4 on fence panel 3, in Fig. 1) of the second plurality being identical (see Fig. 1), each being formed to include along its length a third profile (Third profile is the first strengthening feature shown above in annotated Figure 1), the third 
But does not expressly disclose the uppermost horizontal barrier member, and the lowermost horizontal barrier member, together defining the periphery of the fence panel, the uppermost horizontal barrier member and the lowermost horizontal barrier member being parallel and defining between them a plane.
However Larsen does teach the uppermost horizontal barrier member, and the lowermost horizontal barrier member (see annotated Figure 21 above), together defining the periphery of the fence panel (the upper and lower horizontal barrier members define the upper and lower limits of the panel), the uppermost horizontal barrier member and the lowermost horizontal barrier member being parallel (see annotated Figure 21 above) and defining 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lucchesi such that it comprises the uppermost horizontal barrier member, and the lowermost horizontal barrier member, together defining the periphery of the fence panel (unlike the overhanging vertical barrier members disclosed by Lucchesi), the uppermost horizontal barrier member and the lowermost horizontal barrier member being parallel and defining between them a plane, in order to prevent injury to individuals using the fence panels due to overhanging pieces of wire, as well as to provide a rectangular, symmetrical, and aesthetically pleasing fence panel.
Regarding claim 19, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) each horizontal barrier member attached to all of the vertical barrier members (see in Fig. 1 that each horizontal member (ref. 5) is attached to all of the vertical members, and see attached Specification Translation paragraph [0005]).
Regarding claim 20, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) the first vertical barrier member (indicated by ref. 4’ on panel 2, in Fig. 1) and the second vertical barrier member (indicated by ref. 4 on panel 2, in Fig. 1) of the second plurality,
But does not expressly disclose as claimed each of the first and second vertical barrier members are also formed to include along its length a fourth profile, the fourth profile residing outside the plane, wherein the fourth profiles of the first and second vertical barrier members together define a second strengthening feature.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Lucchesi such that it comprises a second strengthening feature, the second strengthening feature residing outside the plane in order to increase the structural integrity of the fence panel by having one strengthening feature located at each horizontal edge of the panel, as well as creating an aesthetically pleasing symmetry within the fence panel by having one strengthening feature at the top edge, and a second at the bottom edge.

    PNG
    media_image6.png
    716
    998
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 14.
Regarding claim 21, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) the first strengthening feature (seen in annotated Figure 1 above) is disposed proximate the uppermost horizontal barrier member (indicated by ref. 5 on panel 2, in Fig. 1) and is parallel thereto (see Fig. 1).
Larsen teaches the second strengthening feature is disposed proximate the lowermost horizontal barrier member and is parallel thereto (see annotated Figure 14 above).
Regarding claim 22, Lucchesi discloses the left-most vertical 12barrier member (ref. 4’ on fence panel 2), and the right-most vertical barrier member (ref. 4’ on panel 2’) of each panel each define a side length, each left-most vertical barrier member, and right-most vertical barrier member being devoid of additional elements of said side length (see in Fig. 1 that the left and right side edge are both devoid of elements sharing the same side length, the hinges (ref. 1 and ref. 1’) are the elements on either side edge and are not as long as the side edge).
Larsen teaches each uppermost horizontal barrier member, lowermost horizontal barrier member (see annotated Figure 21 above) being devoid of additional elements of said side length (see in annotated Figure 21 above that the top edge and bottom edge of the panel does not have anything attached to it and are therefore devoid of additional elements sharing the same side length).
Regarding claim 23, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) a horizontal barrier member (ref. 5) is attached to the first strengthening feature (first strengthening feature can be seen in annotated Figure 1 above, at least one horizontal barrier member can be seen as centered within the strengthening feature in Fig. 1).
Regarding claim 24, Lucchesi discloses as to each panel (ref. 2 and ref. 2’) a first panel (ref. 2) is disposed adjacent to a second panel (ref. 2’), the first hinge (ref. 1) of the first panel is aligned with the second hinge (ref. 1’) of the second panel (both hinges are aligned due to sharing the same bolt (ref. 11)), and a post (ref. 3) is interfitted within the first and second hinges (see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZAH/Examiner, Art Unit 3678                

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678